t c memo united_states tax_court alfred q campbell iii petitioner v commissioner of internal revenue respondent docket no 13687-11l filed date alfred q campbell iii pro_se martha jane weber for respondent memorandum findings_of_fact and opinion wells judge respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 at trial respondent conceded that the amount of the estimated_tax penalty for is not dollar_figure the amount that respondent originally assessed and that the correct amount is dollar_figure the issues that we have been asked to decide are whether petitioner is precluded from contesting his underlying federal_income_tax liabilities for hi sec_2001 sec_2002 and tax years and whether the appeals_office abused its discretion in sustaining respondent’s collection actions findings_of_fact some of the facts and certain exhibits have been stipulated and are incorporated in this opinion by reference and are found accordingly additionally some of the background information set forth in our prior memorandum opinion campbell v commissioner tcmemo_2012_82 is restated below and now found as facts at the time of filing the petition petitioner resided in tennessee petitioner failed to file income_tax returns for hi sec_2001 sec_2002 and tax years years in issue respondent therefore prepared a substitute for return with respect to each of the years in issue on date via certified mail respondent mailed to petitioner a notice_of_deficiency with 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure respect to each of the years in issue collectively notices of deficiency as shown on the u s postal service usps form_3877 respondent mailed separate copies of the notices of deficiency to petitioner’s post office box and to his street address in cordova tennessee the post office box address is the address petitioner used in his correspondence with the appeals_office and with this court on date henry allen quarles a mail carrier for the usps who testified at trial unsuccessfully attempted to deliver the certified mail to petitioner’s street address according to the usps com track confirm printout in the trial record mr quarles prepared a usps form_3849 delivery notice reminder receipt and placed it on top of petitioner’s mail in his mailbox although a second form_3849 was issued petitioner did not claim the certified mail and on date it was marked unclaimed and returned to respondent also on date lucy burch a sales service associate at the usps office in cordova tennessee who testified at trial prepared a usps form_3849 and placed it in petitioner’s post office box alerting him to pick up certified mail sent from the internal_revenue_service irs on or about 2the usps form_3849 is bright orange and lists the date of attempted delivery the sender of the mail and the location from which the recipient may pick up the mail date ms burch prepared a usps form_3849 and placed it in petitioner’s post office box because he had not yet retrieved the certified mail petitioner did not retrieve the certified mail and on date it was marked unclaimed and returned to respondent on or about date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing advising him that respondent intended to levy to collect his unpaid tax_liabilities penalties and interest for the years in issue which at the time totaled almost dollar_figure on date petitioner requested a collection_due_process_hearing by submitting to respondent a completed form request for a collection_due_process or equivalent_hearing on date settlement officer darlene macaulay mailed petitioner a letter informing him that she had scheduled a telephone conference for date she advised petitioner that although he had requested a face-to- face hearing he was ineligible for a face-to-face hearing because his account was not current and because he had not supplied the information required for the appeals_office to consider a collection alternative ms macaulay advised petitioner that if he wished the appeals_office to consider collection alternatives he needed to file his tax returns for and complete a form 433-a collection information statement for wage earners and self- employed individuals and supply proof of estimated_tax payments for hi sec_2010 tax_year the letter also informed petitioner that because he had failed to claim the notices of deficiency respondent mailed he had already forfeited his opportunity to contest the underlying liabilities ms macaulay enclosed copies of the notices of deficiency that were initially mailed to petitioner on date on date petitioner mailed a response to ms macaulay’s letter of date petitioner informed ms macaulay that he would be unable to participate in the date conference call and again requested a face-to- face hearing he also requested that ms macaulay provide various documentation including proof that he had received the notices of deficiency copies of respondent’s assessment of his tax_liability for each of the years in issue and copies of the rules and procedures governing collection_due_process hearings by letter dated date ms macaulay again explained to petitioner that he was ineligible for a face-to-face hearing because his account was still not current she gave petitioner days to reschedule a telephone conference on date petitioner sent ms macaulay another letter requesting a face- to-face hearing and the documentation he had requested in his date letter in that letter he denied ever having received a notice_of_deficiency for any of the years in issue on date the appeals_office mailed to petitioner the notice_of_determination which stated that respondent would proceed with collection of deficiencies with respect to the years in issue petitioner timely filed his petition in this court in which he contends that he never received the notices of deficiency and is therefore entitled to challenge his underlying liabilities i standard of review opinion we have jurisdiction over this matter because petitioner filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection see sec_6330 if the validity of the underlying tax_liability is not properly in issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo id ii petitioner’s challenge to underlying liabilities sec_6330 provides that no levy may be made on any property or right to property of any taxpayer unless the commissioner has notified such taxpayer in writing of the right to a hearing under sec_6330 before such levy is made the notice must include in simple and nontechnical terms the right of the taxpayer to request a fair hearing to be held by an impartial officer of the appeals_office sec_6330 b sec_6330 governs how a collection_due_process_hearing is conducted sec_6330 requires the appeals officer to obtain verification that applicable legal requirements and or administrative procedure have been met at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 however the taxpayer may not raise issues relating to the underlying tax_liability if the taxpayer has received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability see sec_6330 petitioner asserts that he never had an opportunity to dispute the existence or amounts of the underlying tax_liabilities for the years in issue he contends that he never received notices of deficiency for the years in issue respondent contends that the notices of deficiency were properly mailed by certified mail to petitioner’s addresses but that petitioner did not claim the notices after several attempts at delivery by the usps we must consider whether the fact that the notices were unclaimed means that petitioner did not receive any statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability see sec_6330 under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event kuykendall v commissioner 129_tc_77 conn v commissioner tcmemo_2008_186 wl at tatum v commissioner tcmemo_2003_115 wl at however a taxpayer may not avoid actual receipt by deliberately refusing delivery 114_tc_604 a taxpayer who refuses delivery of a notice_of_deficiency is deemed to have received the notice id rivas v commissioner tcmemo_2012_20 wl at the court’s determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made o n the preponderance_of_the_evidence sego v commissioner t c pincite see also casey v commissioner tcmemo_2009_131 wl at figler v commissioner tcmemo_2005_230 wl at in the absence of clear evidence to the contrary the presumptions of official regularity and delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made see sego v commissioner t c pincite the commissioner generally has prevailed in foreclosing challenges to the underlying liability under sec_6330 where he establishes that a notice_of_deficiency was mailed to the taxpayer’s last_known_address and no factors are present that rebut the presumption of official regularity and of delivery cyman v commissioner tcmemo_2009_144 wl at see eg sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 wl at a taxpayer’s self-serving testimony that he did not receive the notice_of_deficiency standing alone is generally insufficient to rebut the presumption see klingenberg v commissioner tcmemo_2012_292 wl at casey v commissioner wl at cf devlin v commissioner tcmemo_2012_145 wl at n a taxpayer’s testimony may be sufficient if particularly credible or supported with additional evidence the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony coleman v commissioner t c pincite in appropriate circumstances a usps form_3877 is sufficient to show that a notice_of_deficiency was sent and delivery was attempted 724_f2d_808 9th cir sego v commissioner t c pincite figler v commissioner wl at the court_of_appeals for the sixth circuit the court in which any appeal in this case would be heard has held that the usps form_3877 is highly probative evidence that the notice_of_deficiency was sent by certified mail and in the absence of contrary evidence is sufficient to establish that fact 20_f3d_222 6th cir kamps v commissioner tcmemo_2011_287 wl at respondent has provided a usps form_3877 as proof that notices of deficiency for the years in issue were sent via certified mail to petitioner’s street address in cordova tennessee and to his post office box address the usps form_3877 correctly lists both addresses for petitioner and the date of mailing as date the usps form_3877 creates a presumption of mailing absent evidence to the contrary at the collection_due_process_hearing and at trial petitioner failed to present any evidence to dispute mailing additionally respondent relies on the testimony of two usps employees regarding procedures employed when a usps branch office receives certified mail regarding certified mail addressed to a street address mr quarles a usps rural letter carrier for years at its office in cordova tennessee testified that certified mail is given to the letter carrier by the office’s accountable clerk after the letter carrier signs for it once the letter carrier arrives at the recipient’s address the carrier scans the certified mail and attempts delivery if the recipient is not home the letter carrier again scans the certified mail to signify delivery has been attempted and then prepares a usps form_3849 to inform recipient of the date of attempted delivery the sender of the certified mail and instructions to pick up the certified mail the usps form_3849 is placed on top of the mail in the mailbox and the certified mail is returned to the usps office if the recipient does not pick up the mail a second notice is prepared and left in the recipient’s mailbox regarding certified mail addressed to a post office box ms burch a usps sales service associate and post office box clerk for years at its office in cordova tennessee testified that certified mail is initially given to the post office box clerk by the office’s accountable clerk the post office box clerk scans the certified mail and then prepares a usps form_3849 and places it in the recipient’s post office box to inform the recipient of certified mail to be picked up if the recipient does not pick up the certified mail within five days a second usps form_3849 is prepared and left in the post office box the second usps form_3849 informs the recipient that it is a final notice and of the date the certified mail will be returned mr quarles and ms burch both testified that on date the usps office in cordova tennessee attempted delivery of two certified mailings from respondent one addressed to petitioner’s street address and another to his post office box the usps ultimately returned the mailings to respondent on date both usps employees testified that the cordova office always followed usps procedures including the preparation and delivery of multiple usps forms at each of petitioner’s addresses they also testified that regarding either petitioner’s post office box or his street address petitioner never suspended service or complained about not receiving his mail mr quarles testified that he did not recollect mail ever piling up unclaimed in petitioner’s mailbox at his street address we find both usps employees to be credible witnesses and we conclude that their testimony coupled with the usps form_3877 establishes a presumption of official regularity and delivery of the notices of deficiency to petitioner consequently we conclude that the notices of deficiency were sent and that delivery was attempted by the usps and refused by petitioner see sego v commissioner t c pincite petitioner contends that mr quarles and ms burch testified regarding only general usps procedures and not the specific procedures followed when the usps office in cordova received petitioner’s mail from respondent we disagree absent clear evidence to the contrary employees of the usps are presumed to properly discharge their official duties 272_us_1 carey v commissioner tcmemo_2002_209 wl at petitioner’s naked allegations do not constitute clear evidence to rebut this presumption petitioner did not testify as to whether he received the usps forms or why he failed to pick up the certified mail after being notified of its arrival during cross-examination of the usps employees at trial petitioner attempted to suggest that the usps forms might have been lost in the large volume of mail or because of mishandling but he provided no evidence to support those suggestions the usps left a total of four usps forms at two different addresses for petitioner one of which was the address petitioner used in correspondence with the appeals_office and with this court the usps office in cordova tennessee held the certified mail for nearly a month it is unlikely that all four forms were lost mishandled by the usps or overlooked by petitioner for the entire month petitioner’s contentions are neither compelling nor convincing and they do not rebut the presumption that the usps employees properly discharged their official duties petitioner relying on barnes v commissioner tcmemo_2010_30 wl also contends that respondent failed to provide any evidence that he deliberately refused to claim the notices of deficiency we believe that petitioner’s reliance on barnes is mistaken barnes was before the court on the commissioner’s motion for summary_judgment the court denied the commissioner’s motion because the taxpayer had not been given an opportunity to testify at trial and the record did not include a usps form_3877 which would constitute documentary_evidence of the fact and date of mailing id wl at see also klingenberg v commissioner wl at thus the court found that when the facts were viewed in a light most favorable to the taxpayer there was a genuine issue of material fact as to whether the taxpayer had deliberately refused delivery barnes v commissioner wl at in contrast the instant case is no longer before us on a motion for summary_judgment and we decide it after trial on a preponderance_of_the_evidence which includes a usps form_3877 and testimony from two usps employees indeed in our previous opinion we warned petitioner of the distinction between a motion for summary_judgment and a trial and noted several opinions where the court denied the commissioner’s motion for summary_judgment but held in the commissioner’s favor after a trial see campbell v commissioner wl at petitioner was given an opportunity to testify at trial and he failed to take advantage of that opportunity on the preponderance_of_the_evidence we find that petitioner either refused or deliberately failed to claim delivery of the notices of deficiency for the years in issue and is therefore in either case deemed to have received them accordingly the appeals_office correctly determined that petitioner was precluded from challenging the underlying tax_liabilities at a sec_6330 hearing see sego v commissioner t c pincite rivas v commissioner wl at and his underlying tax_liabilities are not properly before the court see sego v commissioner t c pincite cyman v commissioner wl at iii review of respondent’s notice_of_determination because the validity of the underlying tax_liability is not properly at issue we will review respondent’s administrative determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c at in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if petitioner proves that the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the levy should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedures have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - petitioner contends that the appeals_office wrongfully denied petitioner’s request to challenge the underlying liabilities or to discuss collection alternatives at a face-to-face collection_due_process_hearing as we discussed above the 3petitioner has not raised sec_7491 and therefore we will not consider the issue consequently petitioner bears the burden_of_proof see rule a appeals_office correctly determined that petitioner was precluded from challenging the underlying tax_liabilities at a sec_6330 hearing regarding collection alternatives requests for a face-to-face collection_due_process_hearing in order to discuss a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances sec_301 d q a-d8 proced admin regs to be eligible for a collection alternative the taxpayer must provide required returns make required deposits of tax and provide requested financial information including form 433-a to the appeals_office id see also rivas v commissioner wl at williams v commissioner tcmemo_2008_173 wl at petitioner never presented any collection alternatives or satisfied respondent’s requests for him to complete and submit a form 433-a file delinquent tax returns for and or supply proof of estimated_tax payments for hi sec_2010 tax_year accordingly the appeals_office did not abuse its discretion in denying petitioner a face-to-face collection_due_process_hearing under such circumstances finally in his petition petitioner contends that respondent did not inform him of his rights or provide him with requested documents including proof that he received the notices of deficiency a copy of respondent’s assessment of his tax_liability for each of the years in issue and copies of the rules and procedures governing collection_due_process hearings however petitioner fails to provide credible_evidence to support his contention it is well settled that the appeals_office is not required to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedures have been met 118_tc_162 nonetheless on date settlement officer macaulay in the appeals_office informed petitioner as to why he could not challenge the underlying liabilities or schedule a face-to-face collection_due_process_hearing and what information petitioner needed to submit for the appeals_office to consider collection alternatives on the same date ms macaulay sent petitioner copies of his notices of deficiency for the years in issue accordingly we find petitioner’s contention to be without merit petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious or without sound basis in fact the appeals_office correctly precluded petitioner from challenging the underlying liabilities petitioner did not comply with ms macaulay’s requests to submit tax returns make estimated_tax payments or submit a form 433-a or any other financial information or otherwise offer a reasonable collection alternative the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed levy appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy action therefore we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination upholding the proposed levy action in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
